Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Information
The merits of this case have been carefully reviewed in light of applicant's response received January 25, 2022. Applicant's amendment of October 26, 2021 has created additional inconsistencies in the claimed design, this necessitates the FINAL rejection under 35 USC 112 (a), set forth below. 

Final Rejection under 35 U.S.C. 112
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling because there are elements shown in solid lines in one reproduction and in broken lines in others. 

The amended reproduction 1.4 converted selected lines to solid, this has created an inconsistency in the claimed design.  Lines K on 1.4 are shown in solid, while the lines “L” are shown in broken on 1.7.  
The region noted as “J” is shown as solid lines on 1.4 while this same region is shown in broken lines on 1.3. 
The lines “M” are shown as solid in reproduction 1.4, but appear to shown in broken lines “N” on reproductions 1.2, 1.3,  and 1.7


    PNG
    media_image1.png
    618
    1001
    media_image1.png
    Greyscale

Because of the inconsistent drawings, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to make and use the design without the use of conjecture. This renders the claim indefinite and non-enabled.
To overcome the above rejection, applicant must distinctly claim the subject matter applicant regards as the invention. New drawings are suggested so the claim is clearly and consistently shown among the drawing views.

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).



Conclusion and Contact Information
The claim is FINALLY REJECTED under U.S.C 112 (a)(b).

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The references cited but not applied are considered cumulative at related to the subject matter of the claimed design.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra Snapp can be reached on (571) 272-8364.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN E VANSANT/Primary Examiner, Art Unit 2915